Citation Nr: 1604384	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-08 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to authorization of coverage for residential placement and non-health care services provided by Jacob's Village and Bethesda Lutheran Communities in Evansville, Indiana.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1964 to September 1971.  The appellant is seeking benefits as his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision from the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.  

The Board remanded the case in October 2015 for further development.  The case has since been returned to the Board for appellate review.  


FINDING OF FACT

In a February 2016 letter, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that she wanted to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2016, the appellant's representative submitted a statement indicating that she wanted to withdraw the appeal for entitlement to authorization of coverage for residential placement and non-health care services provided by Jacob's Village and Bethesda Lutheran Communities in Evansville, Indiana.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


